AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Amended and Restated
Employment Agreement”), dated July 20, 2007, by and between Pipex
Pharmaceuticals, Inc., a corporation organized under the laws of the State of
Delaware (the “Corporation”), and Steve H. Kanzer, an individual (the “Employee”
or the “Chief Executive Officer”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee is currently a party to a four year employment agreement
dated January 3, 2005 with Pipex Therapeutics, Inc., a wholly owned subsidiary
of the Corporation (the “2005 Employment Agreement”);

 

WHEREAS, the Corporation and the Employee wish to amend and restate the 2005
Employment Agreement to revise certain provisions contained therein, including
to make the Corporation a party thereto instead of Pipex Therapeutics, Inc.;

 

WHEREAS, in order to minimize the Corporation’s cash operating costs, the
Employee has requested to reduce his annual salary by $100,000 per year,
representing a 33.9% reduction in salary;

 

WHEREAS, the Employee has neither taken salary from the Corporation or any of
its subsidiaries since 2002 nor under the 2005 Employment Agreement, and
pursuant to the 2005 Employment Agreement upon the event of a financing which
occurred on November 1, 2006 through the present, the Employee would otherwise
be entitled salary under the terms of the 2005 Employment Agreement in the
amount of $275,254 , which the Employee did not elect to take;

 

WHEREAS, the Employee desires that any and all oblibation on the part of the
Corporation to pay such entitled salary be waived and instead the entire amount
be considered a capital contribution to the Corporation by the Employee as of
the date hereof for no consideration; and

 

WHEREAS, on Janaury 20, 2007 the Board of Directors granted the Employee’s
requests and approved this Amended and Restated Employment Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, this Amended and Restated Employment Agreement
hereby amends and supersedes the 2005 Employment Agreement and it is agreed as
follows:

 

1.

EMPLOYMENT: DUTIES

 

(a)        The Corporation engages and employs the Chairman and Chief Executive
Officer, and Chief Executive Officer hereby accepts engagement and employment,
as of the Corporation and, for the term of this Agreement as long as Chief
Executive Officer desires to serve. It is expected that the employment duties of
Chief Executive Officer will include reporting directly to the board of
directors of the Corporation for the full time high quality performance of
directing, supervising and having responsibility for overseeing the product
development operations and the general affairs of the Corporation.

 

(b)        The Employee’s primary work location shall be the Corporation’s
executive offices, provided, however, that Chief Executive Officer acknowledges
and agrees that the performance by Chief Executive Officer of his duties
hereunder may require significant

 


--------------------------------------------------------------------------------



 

international travel by Employee.

 

The Corporation shall provide a computer for the Chief Executive Officer, for
use at the Corporation’s executive offices.

 

2.

TERM

 

The term of the Employee’s employment shall remain the same as under the 2005
Employment Agreement and therefore shall be until January 3, 2009, unless
terminated earlier under Section 8 of this Agreement.

 

3.

COMPENSATION

 

(a) As compensation for the performance of his duties on behalf of the
Corporation, Employee shall receive the following:

 

(i)         Base Salary.     Employee shall receive a base salary of one hundred
ninety five thousand dollars ($195,000) per year (the “Base Salary”), payable
semi-monthly, reflecting a reduction in Base Salary from the 2005 Employment
Agreement of one hundred thousand dollars ($100,000) annually.

 

(ii)         Bonus. As under the 2005 Employment Agreement, on the first of each
calendar year while employed, the Employee shall receive a bonus payment of one
hundred thousand dollars ($100,000).

 

(iii)       Discretionary Transactional Bonus. In connection with a significant
transaction consummated by the Corporation or its subsidiaries in which the
Employee is directly or indirectly involved in, the Employee may be entitled to
receive a discretionary transactional bonus payable in cash or equity in the
sole and absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation.

 

(iv)        Contribution to Capital of any Prior Salary. Any and all potential
accrued salary to which the Employee may be entitled under the 2005 Employment
Agreement for the period from November 1, 2006 in the amount of $275,254 and the
bonus of $100,000 earned by the Employee on January 1, 2007 is hereby waived by
the Employee and treated as a capital contribution to the Corporation by the
Employee for no consideration;

 

(v)        The employee shall not receive any new stock options under this
Agreement but instead the stock options already granted to Employee pursuant to
the 2005 Employment Agreement and assumed by the Corporation in its acquisition
of Pipex Therapeutics, Inc. shall remain in effect in accordance with their same
vesting schedule and all other terms and conditions while the Employee remains
an employee of the Corporation.

 

(b) The Corporation shall reimburse Employee for all normal, usual and necessary
expenses incurred by Employee in furtherance of the business and affairs of the
Corporation, including reasonable travel and entertainment, against receipt by
the Corporation, as the case may be, of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with such Expense
Reimbursement Policy as may from time to time be adopted by the Corporation.

 

(c) The Corporation shall provide Employee with full advance indemnification to
the extent permitted by Delaware law, including indemnification for activities
at all subsidiaries.

 

 

2

 


--------------------------------------------------------------------------------



 

 

4.

REPRESENTATIONS AND WARRANTIES BY Employee  

 

(a) Employee hereby represents and warrants to the Corporation as follows:

 

(i) Neither the execution and delivery of this Agreement nor the performance by
Employee of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior employment agreement, contract, or other instrument to which
Employee is a party or by which he is bound.

 

(ii) Employee as the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Employee
enforceable against his in accordance with its terms. No approvals or consents
of any persons or entities are required for Employee to execute and deliver this
Agreement or perform his duties and other obligations hereunder.

 

(iii) Employee understands that some or all of the stock received by Employee
pursuant to section 3(a) (iii) hereof will not be registered under the United
States Securities Act of 1933 (the “1933 Act”), and acknowledges that he will be
obligated to agree, as a condition to the issuance thereof, that he will acquire
such stock for his own account for investment and not with a view to, or for
resale in connection with a distribution thereof, and will bear the economic
risk of his investment in such stock for an indefinite period of time.

 

6.

CONFIDENTIAL INFORMATION

 

(a) Employee agrees that during the course of his employment or at any time
thereafter, he will not disclose or make accessible to any other person, the
Corporation’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Corporation or any
affiliates or any of their clients. Employee agrees: (i) not to use any such
information for himself or others, and (ii) not to take any such material or
reproductions thereof from the Corporation’s facilities at any time during his
employment by the Corporation. Employee agrees immediately to return all such
material and reproductions thereof in his possession to the Corporation upon
request and in any event upon termination of employment.

 

(b) Except with prior written authorization by the Corporation, Employee agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after his employment with the Corporation.

 

(c) In the event that Employee breaches any provisions of this Section 6 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 6, Employee shall not urge as a defence
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies which may be available. In addition, Employee
agrees that in event that he breaches the covenants in this Section 6, in
addition to any other rights that the Corporation may have, Employee shall be
required to pay to the Corporation any amounts he receives in connection with
such breach.

 

(d) Employee recognizes that in the course of his duties hereunder, he may
receive from

 

3

 


--------------------------------------------------------------------------------



 

the Corporation or others information which may be considered “material,
non-public information” concerning a public company that is subject to the
reporting requirements of the United States Securities and Exchange Act of 1934,
as amended. Employee agrees not to:

 

(i) Buy or sell any security, option, bond or warrant while in possession of
relevant material, non-public information received from the Corporation or
others in connection herewith, and

 

(ii) Provide the Corporation with information with respect to any public company
that may be considered material, non-public information, unless first
specifically agreed to in writing by the Corporation.

 

7.

INVENTIONS DISCOVERED BY THE EMPLOYEE

 

The Employee shall promptly disclose to the Company any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, "Inventions"), conceived or
first reduced to practice by the Executive, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, within one (1) year after the Term), (a) which pertain to any line
of business activity of the Company, whether then conducted or then being
actively planned by the Company, with which the Executive was or is involved,
(b) which is developed using time, material or facilities of the Company,
whether or not during working hours or on the Company premises, or (c) which
directly relates to any of the Executive's work during the Term, whether or not
during normal working hours. The Executive hereby assigns to the Company all of
the Executive's right, title and interest in and to any such Inventions. During
and after the Term, the Executive shall execute any documents necessary to
perfect the assignment of such Inventions to the Company and to enable the
Company to apply for, obtain and enforce patents, trademarks and copyrights in
any and all countries on such Inventions, including, without limitation, the
execution of any instruments and the giving of evidence and testimony, without
further compensation beyond the Executive's agreed compensation during the
course of the Executive's employment. All such acts shall be done without cost
or expense to Executive. Executive shall be compensated for the giving of
evidence or testimony after the term of Executive's employment at the rate of
$2,000/day. Without limiting the foregoing, the Executive further acknowledges
that all original works of authorship by the Executive, whether created alone or
jointly with others, related to the Executive's employment with the Company and
which are protectable by copyright, are "works made for hire" within the meaning
of the United States Copyright Act, 17 U.S.C. (S) 101, as amended, and the
copyright of which shall be owned solely, completely and exclusively by the
Company. If any Invention is considered to be work not included in the
categories of work covered by the United States Copyright Act, 17 U. S. C. (S)
101, as amended, such work is hereby assigned or transferred completely and
exclusively to the Company. The Executive hereby irrevocably designates counsel
to the Company as the Executive's agent and attorney-in-fact to do all lawful
acts necessary to apply for and obtain patents and copyrights and to enforce the
Company's rights under this Section. This Section 5 shall survive the
termination of this Agreement. Any assignment of copyright hereunder includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as "moral rights" (collectively
"Moral Rights"). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, the Executive hereby waives such
Moral Rights and consents to any action of the Company that would violate such
Moral Rights in the absence of such consent. The Executive agrees to confirm any
such waivers and consents from time to time as requested by the Company.

 

8.

TERMINATION

 

 

4

 


--------------------------------------------------------------------------------



 

 

(a) Employee’s employment hereunder shall continue as set forth in Section 2
hereof unless terminated upon the first to occur of the following events:

 

(i) The death or disability of Employee,

 

(ii) Termination by the Corporation for just cause.

 

(iii) Termination by the Corporation without just cause. For the purpose of this
Agreement, “Just Cause” shall mean an activity that directly harms either party.

 

(iv)

Material breach by the Corporation of any provision of this agreement which is
not cured by either party within fifteen (15) days of written notice thereof
from the Employee, or.

 

(v)

Termination by the Employee at any time.

 

(vi)

Termination by the Corporation without Cause.

 

(vii)     In the event of termination by the Corporation without cause, the
Corporation shall continue to pay the base salary of the Employee for the period
of six (6) months payable on the normal pay period from the date of termination.

 

9.

NOTICES

 

Any notice or other communication under this Agreement shall be in person or in
writing and shall be deemed to have been given (i) when delivered personally
against receipt therefor, (ii) one (1) day after being sent by Federal Express
or similar overnight delivery, (iii) three (3) days after being mailed
registered or certified mail, postage prepaid, return receipt requested, to
either party at the address set forth above, or to such other address as such
party shall give by notice hereunder to the other party, or (iv) when sent by
facsimile, followed by oral confirmation and with a hard copy sent as in (ii) or
(iii) above.

 

10.

SEVERABILITY OF PROVISIONS

 

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so a to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

11.

ENTIRE AGREEMENT MODIFICATION

 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 

12.

BINDING EFFECT

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be

 

5

 


--------------------------------------------------------------------------------



 

binding upon, the Corporation, its successors and assigns, and upon Employee and
his legal representatives. This Agreement constitutes a personal service
agreement, and the performance of the Employee’s obligations hereunder may not
be transferred or assigned by the Employee.

 

13.

NON-WAIVER

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

14.

GOVERNING LAW, DISPUTE RESOLUTION

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Michigan of the United States of America without
regard to principles of conflict of laws.

 

15.

HEADING

 

The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PIPEX PHARMACEUTICALS, INC.

 

__/s/Charles Bisgaier______________________

By:

Charles Bisgaier, Ph.D.

Title:

President

 

 

 

Signed and Agreed to:

 

_/s/Steve H. Kanzer______________________

By:

Steve H. Kanzer

 

 

6

 

 

 